

Exhibit 10mmm
Non-Compete Agreement
Associated With
Award Agreement Under The
Norfolk Southern Corporation Long-Term Incentive Plan




THIS AGREEMENT (the “Agreement”) is executed by and between Employee and Norfolk
Southern Corporation (“NS” or “Company”). The term “Employee” means the employee
who has received this document in conjunction with an award agreement under the
Norfolk Southern Corporation Long-Term Incentive Plan (“LTIP” or “Plan”). The
term NS or Company includes NS’ affiliated companies including, but not limited
to, Norfolk Southern Railway Company and its rail subsidiaries.


WHEREAS, Employee is a participant in the LTIP and is eligible to receive an
award under such Plan, subject to certain terms and conditions of that Plan; and


WHEREAS, execution of this Agreement is a condition precedent to Employee’s
receipt of an award under the LTIP; and


WHEREAS, Employee is willing to enter into this Agreement and deliver same to NS
to satisfy that condition in order to receive an award under the LTIP.


NOW THEREFORE the parties hereto do hereby covenant and agree as follows:


1. NS agrees that, upon Employee executing this Agreement, Employee will be
provided an award under the LTIP this year on the terms and conditions set forth
in an Award Agreement and will continue to receive confidential NS business and
operational information as required by the duties of his or her position.


2. Employee agrees that the LTIP award is consideration for entering into this
Agreement and that in consideration of the award Employee will abide by the
covenants and obligations contained in this Agreement.


3. From the last date of his or her employment with the Company and for a period
of one (1) year thereafter, and irrespective of the reason for such separation,
whether voluntary or involuntary, Employee will not, on his or her own behalf or
in the service of or on behalf of others, including, but not limited to, as a
consultant, independent contractor, owner, partner, joint venturer or employee:


(a)
work for or provide services to any “competitor” of the Company “in a capacity
involving substantially the same or similar work he or she performed for the
Company” in the two (2) years preceding the last date of his or her employment
with the Company.



(b)
solicit, recruit, entice or persuade any employee of the Company to leave the
employment of the Company in order to work for or provide services for any
“competitor” of the Company, “in a capacity involving substantially the same or
similar work the employee performed for the Company” in the previous two (2)
years.



(c)
solicit, contact, attempt to divert, or appropriate any “customer or account” of
the Company for the purpose of “providing the same or similar services as
provided by the Company”.



The term “competitor” is defined as any North American Class I rail carrier
(including, without limitation, a holding or other company that controls or
operates, or is controlled by or under common control with, any North American
Class I rail carrier). The phrase “in a capacity involving substantially the
same or similar work he or she performed for the Company”, in sub-paragraph (a)
above, means being involved in the same work or closely related work to that
which Employee performed for the Company and, if



--------------------------------------------------------------------------------



Employee occupied a position at the vice president level or above for the
Company, includes, without limitation, any work at the vice president level or
above for a competitor. The phrase “in a capacity involving substantially the
same or similar work the employee performed for the Company”, in sub-paragraph
(b) above, means being involved in the same work or closely related work to that
which the employee performed for the Company and, if the employee occupied a
position at the vice president level or above for the Company, includes, without
limitation, any work at the vice president level or above for a competitor. The
phrase “providing the same or similar services as provided by the Company”, in
sub-paragraph (c) above, means being in the same or closely related line of
business as the Company for or on behalf of a competitor of the Company. A
“customer or account” is defined as any individual or entity with whom Employee
worked on behalf of the Company within two (2) years of his or her last date of
employment with the Company; provided, however, that any individual or entity
that ceased its business relationship with Company during this two (2) year
period, and did not thereafter resume such relationship, for reasons not related
to the Employee, will not be considered a “customer” or “account.”


Nothing contained in this paragraph 3 will operate or be construed to restrict a
lawyer in the practice of law in contravention of Rule 5.6 of the Virginia Rules
of Professional Conduct or a similar professional conduct rule applicable to a
lawyer who is an active member of any other state bar.


4. Employee covenants and agrees that any confidential or proprietary
information acquired by him or her during his or her employment with the Company
(including information of or concerning a customer of the Company) is the
exclusive property of the Company, and Employee acknowledges that he or she has
no ownership interest or right of any kind to said property. Except as otherwise
required by law, Employee agrees that during his or her employment with the
Company and after the termination of that employment, and irrespective of the
reason for such separation, whether voluntary or involuntary, he or she will
not, either directly or indirectly, use, access, disclose, or divulge to any
unauthorized party, for his or her own benefit or to the detriment of the
Company, any confidential or proprietary information of the Company which he or
she may have acquired or been provided during his or her employment with the
Company, whether or not developed or compiled by the Employee, and whether or
not Employee was authorized to have access to such information. Nothing herein
shall affect Employee’s obligations as set forth in the Patent Agreement between
Employee and the Company.


For the purposes of the above, the term “confidential or proprietary
information” includes, without limitation, the identity of or other facts
relating to the Company, its customers and accounts, its marketing strategies,
financial data, trade secrets, other intellectual property or any other
information acquired by the Employee as a result of his or her employment with
the Company such that if such information were disclosed, such disclosure could
act to the prejudice of the Company. The term “confidential or proprietary
information” does not include information that has become generally available to
the public by the act of one who has the right to disclose such information
without violating any right of the Company. The term “unauthorized party” means
any firm, entity (including governmental entities), or person (whether outsiders
or employees of the Company), who is not specifically authorized by the Company
to receive such confidential or proprietary information.


Employee agrees that if he or she believes that he or she is required by law or
otherwise to reveal any confidential or proprietary information of the Company,
he or she or his or her attorney, except as otherwise prohibited by law, will
promptly contact NS’s Law Department prior to disclosing such information in
order that the Company can take appropriate steps to safeguard the disclosure of
such confidential and proprietary information.


Nothing in this paragraph or Agreement should be construed, either expressly or
by implication, as limiting the maximum protections which may be available to
the Company under appropriate state and federal common law or statute concerning
the obligations and duties of the Employee to protect the Company’s property
and/or confidential and proprietary information, including, but not limited to,
under the federal Uniform Trade Secrets Act or the Virginia Uniform Trade
Secrets Acts. Employee also acknowledges his or her duty to refrain from any
action which would harm or have the potential to harm



--------------------------------------------------------------------------------



the Company, or the Company’s customers, including, but not limited to,
breaching the fiduciary duties Employee owes the Company, both during the
Employee’s employment and after the termination of that employment.


5. Employee acknowledges and agrees that the breach of this Agreement, or any
portion thereof, may result in irreparable harm to the Company, the monetary
value of which could be difficult to establish. Employee therefore agrees and
consents that the Company shall be entitled to injunctive relief or such other
equitable relief as is necessary to prevent a breach by Employee of any of the
covenants or provisions contained in this Agreement. Nothing contained in this
paragraph shall be construed as prohibiting the Company from pursuing any legal
remedies available to the Company for such breach of this Agreement, including
the recovery of damages from the Employee.


6. The parties agree that this Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Virginia without regard to
Virginia’s choice of law rules. Employee consents to the personal jurisdiction
of the federal and/or state courts serving the Commonwealth of Virginia and
waives any defenses of forum non conveniens. The parties agree that any and all
initial judicial actions instituted under this Agreement or relating to its
enforceability shall only be brought in the United States District Court for the
Eastern District of Virginia, Norfolk Division or the appropriate state court in
the City of Norfolk, Virginia regardless of the place of residence or work
location of the Employee at the time of such action.


7. Each provision and sub-provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision or sub-provision of this Agreement shall be adjudged to be invalid
under applicable law, the remainder of the Agreement is severable and shall
continue in full force and effect. Should a court of competent jurisdiction
declare any of the provisions of paragraphs 3 or 4, or other paragraphs, invalid
or unenforceable, the parties acknowledge and agree that the court may revise or
reconstruct such invalid or unenforceable provisions to better effectuate the
parties’ intent to reasonably restrict the activity of the Employee to the
greatest extent afforded by law and needed to protect the business interests of
the Company.


8. Employee understands and agrees that nothing in this Agreement creates a
contract of employment for any specific duration. The obligations contained in
this Agreement shall survive the termination of the Employee’s employment with
the Company, however caused, and irrespective of the existence of any claim or
cause of action by the Employee against the Company.


9. This Agreement is effective as of the date of the Employee’s electronic
acceptance of both this Agreement and the corresponding Award Agreement(s) under
LTIP. The terms of this Agreement (and all associated remedial provisions of
this Agreement) shall continue until cancelled by a subsequent written agreement
between the parties.







